TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07 -00691-CV


In the Matter of J.A.R.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. J-25,009, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


O R D E R
PER CURIAM
		J.A.R. has filed a second motion for extension of time to file her appellate brief,
requesting that we extend the May 19, 2008 deadline until July 3, 2008.  We will grant the extension
and order J.A.R. to file her brief no later than July 3, 2008.  No further extensions will be granted.
		It is ordered May 23, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop